Citation Nr: 0603872	
Decision Date: 02/09/06    Archive Date: 02/22/06

DOCKET NO.  99-01 818A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied claim for service connection for 
enucleation of the right eye, to include as secondary to 
mustard gas exposure.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel






INTRODUCTION

The veteran served on active duty from April 1941 to December 
1945.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from an April 1998 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas, which denied the benefit sought.  By a 
June 2000 decision, the Board determined that new and 
material evidence had not been submitted to reopen the 
previously denied claim.  The veteran appealed the Board's 
decision.  By a March 2001 order, the United States Court of 
Appeals for Veterans Claims (Court) vacated the Board's June 
2000 decision, and remanded the case back to the Board in 
order that the veteran's claim could be considered in light 
of the enhanced duty to assist provisions as contained in the 
newly enacted Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (VCAA).  

By an August 2001 decision, the Board determined again that 
new and material evidence had not been submitted to reopen 
the previously denied claim.  The veteran appealed the 
Board's decision.  In an order dated in February 2003, the 
Court vacated the Board's August 2001 decision and remanded 
the case to the Board for additional consideration related to 
developments with the VCAA.  In August 2003, the Board 
remanded the case to the RO consistent with the directives 
set forth in the Court order.  The claim has been returned to 
the Board for appellate review.  


FINDINGS OF FACT

1.  In August 1996, the Board declined to reopen a previously 
denied claim for service connection for blindness in the 
right eye based on a finding that no new and material 
evidence had been presented.  




2.  Evidence submitted since August 1996 is cumulative and 
duplicative of evidence already of record, does not bear 
directly and substantially on the issue under consideration, 
and is not so significant that it must be considered in order 
to fairly decide the merits of the claim for service 
connection for a disorder of the right eye.


CONCLUSIONS OF LAW

1.  The August 1996 Board decision denying the petition to 
reopen the veteran's claim for service connection for 
blindness in the right eye is final.  38 U.S.C.A. § 7104(b) 
(West 1991); 38 C.F.R. § 20.1100 (2005).

2.  New and material evidence has not been received, and the 
claim for service connection for blindness in the right eye, 
now characterized as enucleation of the right eye, may not be 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  In this case, VA's duties have been fulfilled to the 
extent possible.

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide.  In what can be considered a 
fourth element of the requisite notice, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 C.F.R. § 
3.159(b)(1); see 38 U.S.C.A. § 5103A(g).

VA has satisfied its duty to notify by means of a letter from 
the RO to the veteran in January 2004, as well in the 
discussions in the April 1998 rating decision, January 1999 
statement of the case, and February 2005 supplemental 
statement of the case.  The veteran was told what was 
required to be successful in his claim and of his and VA's 
respective responsibilities in terms of obtaining information 
and evidence, i.e., he was asked to provide releases for 
private records and/or identify VA treatment so that the RO 
could obtain his records.  He was thoroughly informed 
consistent with controlling law.  He was also asked to submit 
information and/or evidence, which would include that in his 
possession, to the RO as soon as possible.  These documents 
collectively provided the notice of all four elements that 
were discussed above.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005). 

VCAA notice was not provided to the appellant prior to the 
initial RO adjudication of his claim.  In fact, the 
deficiency of not asking the veteran to provide any evidence 
in the claimant's possession that pertains to the claim was 
cited as a reason for remand in the Court's most recent order 
in this case.  In Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held, in part, that VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO.  

Although the timing of the VCAA notice in this case did not 
comply with the requirement that the notice must precede the 
adjudication, the action of the agency of original 
jurisdiction cured the procedural defect, because the veteran 
had a meaningful opportunity to participate effectively in 
the processing of his claim as he had the opportunity to 
submit additional argument and evidence, which he did, and to 
address the claim at a hearing.  All evidence provided by the 
veteran has been considered.  For these reasons, the veteran 
has not been prejudiced by the late timing of the VCAA 
notice.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  All identified, pertinent evidence, including 
medical records as discussed below, has been obtained and 
associated with the claims file.  There is no indication of 
any relevant records that the RO has failed to obtain.  The 
veteran has not indicated, in response to the January 2004 
VCAA letter, that he has any additional evidence to submit.  
He was asked, as directed by the Board, for additional 
information which would enable the VA to seek records from an 
alleged treating source, M. A. Walker, M.D.  He did not 
respond with information which would allow a search for these 
records.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2005).  Examination was not conducted in this claim.  
Regardless, there is no duty to obtain a VA examination or 
opinion in this case because new and material evidence has 
not been presented or secured.  See 38 C.F.R. 
§ 3.159(c)(4)(iii).  Having determined that the duty to 
notify and assist has been satisfied to the extent possible, 
the Board turns to an evaluation of the veteran's claim.


II.  New and Material Evidence 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303(a) (2005).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

In addition, service connection for certain chronic disease 
may be established based upon a legal "presumption" by 
showing that it manifested itself to a degree of 10 percent 
or more within one year from the date of separation from 
service.  38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2005).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303 (d) (2005).  For the showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established there is no requirement of evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (b) (2005).

In December 1962, the veteran claimed service connection for 
a right eye disorder.  The claim was denied in by the RO 
January 1963.  The veteran subsequently filed numerous claims 
to reopen the claim.  Subsequent decisions have found no new 
and material evidence to reopen the claim.  In August 1996, a 
Board decision made such a finding.  As will be explained, 
this decision is the most recent final decision.  

The veteran's service medical records reflected that in 
September 1944, he was involved in a vehicle accident in 
which he struck his head over the right occiput.  He did not 
lose consciousness.  No involvement of the right eye was 
reported.  On separation examination in December 1945, the 
veteran's visual acuity was 20/20 bilaterally and there were 
no eye abnormalities.  Also included in the veteran's service 
medical records is an April 1942 report of examination; 
however, this appears to belong to another veteran.

M.A. Walker, M.D. noted in a certificate that, in November 
1962, the veteran reported trouble with his right eye in 
service and that he was blind in the right eye about six 
months after his separation from service due to glaucoma.  It 
was also reported that the veteran had an additional injury 
after service.  A diagnosis of a blind right eye was given.  

In January 1963, the RO denied the claim, finding that 
refractive error of the eye was not a disability under the 
law and that an injury to the eye was not shown by the 
evidence of record.  

Additional evidence reflects that an attending physician, 
Harold E. Hunt, M.D., reported in July 1972 that he treated 
the veteran from July 1959 to January 1975 for right 
staphyloma and blind eye with hazy cornea and irregular 
pupil.  

Three lay statements dated in 1975, including one from the 
veteran's father, attest to his right eye blindness shortly 
after service.  

In a May 1976 decision, the Board denied service connection 
for blindness of the right eye on the basis that the only eye 
disorder in service was refractive error, which is not a 
disease or injury, and that the disorders that led to 
blindness and enucleation of the right eye were not incurred 
in or aggravated by service.  When a claim is disallowed by 
the Board, it may not thereafter be reopened and allowed, and 
no claim based upon the same factual basis shall be 
considered.  38 U.S.C.A. § 7104(b).  Accordingly, the May 
1976 Board decision was final when issued.  Id.

The veteran attempted to reopen his claim in October 1988.  
He provided duplicates of service documents, an additional 
lay statement attesting to the veteran's losing the vision in 
his right eye in August 1946, an April 1993 report of VA 
examination for housebound status or permanent need for 
regular aid and attendance noting the veteran was blind in 
the right eye, an undated newspaper article regarding the 
credentials of VA doctors, and current medical problems.  
None of this evidence was considered new and material as it 
was either already of record in May 1976, was cumulative and 
redundant, or did not address the veteran's right eye 
blindness or link the veteran's blindness to service.  
Accordingly, the evidence was not found to be new and 
material evidence to reopen the veteran's claim.  38 U.S.C.A. 
§ 5108; Colvin v. Derwinski, 1 Vet. App. 171 (1991); 38 
C.F.R. § 3.156(a).  The Board denied the claim to reopen in 
October 1991.  That decision was vacated and remanded by the 
Court in August 1993.  Following development, the Board 
issued the August 1996 decision.  

The evidence considered by the Board in reaching its August 
1996 decision consisted of copies of the veteran's service 
medical records, records of treatment following service, 
affidavits from acquaintances and relatives of the veteran, 
personal statements made in support of his claim, and reports 
from the Department of the Army Chemical and Biological 
Defense Command Historical Division.  

Again, the veteran's service medical records were completely 
negative for any indication of a sight disorder in the right 
eye.  The first documented indication of problems with the 
right eye were, again, shown in a November 1962 medical 
certificate signed by M. A. Walker, M.D., in which the 
veteran was noted to have been seen for complaints of a 
problem in his right eye.  Dr. Walker stated that his office 
records showed that the veteran had right eye blindness due 
to glaucoma some six months after his separation from 
service.  The veteran was diagnosed as having been blind in 
his right eye.  In addition, duplicate statements dated in 
July 1972 and January 1975 were received from his treating 
physician, T. E. Hunt, M.D., indicating that the veteran had 
been seen from July 1959 to July 1971, and that his major 
diagnoses included right staphylomatous with a hazy cornea 
and irregular pupil.  However, no opinion as to the onset of 
the blindness was offered, although Dr. Hunt indicated that 
the veteran had a 30-year history of a blind right eye.  
Subsequent treatment records only showed the presence of a 
right eye disability, variously diagnosed, including 
blindness and glaucoma, but otherwise failed to contain any 
medical opinion as to the etiology of that disability.

The veteran had also submitted statements from his father and 
two associates, dated in January and April 1975, indicating, 
in substance, that they were aware that the veteran had 
become blind in his right eye well within one year of his 
separation from service.  Further, in both January of 1990 
and January 1994, the veteran appeared at personal hearings 
before hearing officers at the RO, and testified that he had 
enucleation of the right eye due to having suffered from snow 
blindness and other visual trauma during service.  He 
testified that his vision in his right eye eventually 
decreased until he was ultimately considered blind in that 
eye.  Statements received from the Historical Division of the 
U.S. Army Chemical and Biological Defense Command, dated in 
January and April 1995, indicated that any claimed exposure 
to mustard gas could not be confirmed.

The Board's August 1996 decision is a final decision not 
subject to revision on the same factual basis.  38 U.S.C.A. § 
7104.  In order to reopen his claim, the veteran must present 
new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).  New and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2001); see also Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  The claimant does not have to demonstrate that 
the new evidence would probably change the outcome of the 
prior denial.  Rather, it is important that there be a 
complete record upon which the claim can be evaluated, and 
some new evidence may contribute to a more complete picture 
of the circumstances surrounding the origin of a claimant's 
injury or disability.  Hodge, 155 F.3d at 1363.  For the 
purpose of establishing whether new and material evidence has 
been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

Amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
The amendment is not applicable to the veteran's claim, as he 
filed his claim years prior to that date.

In February 1997, the veteran attempted to reopen his claim 
for service connection for a right eye disorder.  The 
veteran's attempt to reopen the claim was denied by the RO in 
February 1998, and this appeal ensued.  The veteran contends, 
as he has from the start, that he incurred snow blindness in 
the Aleutian Islands, which led to his right eye problems 
which ultimately required enucleation.  In the alternative, 
he notes that the motor vehicle accident in service resulted 
in the damage which led to the same problems.  

Evidence associated with the claims file in connection with 
his current claim to reopen consists of numerous and 
duplicative personal statements expressing the veteran's 
views as to why he believes that his right eye blindness was 
incurred during service.  The veteran also submitted 
duplicate copies of his service medical records which he had 
annotated himself, service personnel records, and duplicate 
copies of post-service clinical treatment records previously 
considered by the Board in reaching its August 1996 decision.  
Further, the veteran submitted duplicate copies of affidavits 
originally submitted in 1975, and offered duplicate copies of 
Army Chemical and Biological Defense Command statements 
indicating that his alleged mustard gas exposure could not be 
verified.

In addition, the veteran submitted clinical treatment records 
dating from October 1996 forward which had not been submitted 
and considered previously.  However, those clinical records 
do not reflect treatment for the veteran's right eye 
disability and are therefore not relevant to the issue on 
appeal.  The duplicate treatment records which had been 
previously considered only showed the presence of a current 
right eye disability, and did not contain any medical opinion 
addressing the etiology of that disability.  

Additionally, the veteran submitted pictures of himself from 
66 years ago and a soldier with a cannon.  He detailed his 
theories of service connection in multiple records received 
during the course of time that this case has moved between 
the Court, the Board and the RO.  

The evidence received since the August 1996 Board decision is 
not new and material.  The copies of service medical records, 
lay statements, Army Chemical and Biological Defense Command 
statements, and treatment records showing post-service right 
eye disorder(s) are cumulative of evidence previously 
considered in the August 1996 Board decision.  Nor do any of 
the private and VA medical records, pictures , or literature, 
provide competent medical evidence relating any 




current right eye disability with the veteran's active 
service.  There is no competent medical evidence indicating 
that the veteran's current right eye disorder is attributable 
to any in-service disease or injury, including any mustard 
gas exposure.  Accordingly, even if new, the evidence is not 
so significant that they must be considered in order to 
fairly decide the merits of the claim.  The veteran provided 
articles suggesting a relationship between certain eye 
diseases and exposure to mustard gas; however, to the extent 
that he is attempting to extrapolate from medical literature 
that his eye disability is related to service, such 
extrapolation would constitute nothing more that an 
unsubstantiated medical opinion by a lay person rather than a 
conclusion based on the medical evidence of record.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  As in 
1996, there is no competent evidence linking the current 
right eye enucleation to any in-service disease or injury.  
This critical element of the claim is still missing.  

Again, medical records that do not mention an eye disorder, 
even if new, are not material.  This evidence is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  The fact that the veteran is 
presently or was impaired due to other medical problems is 
not a matter in dispute.

The veteran's contentions as to the claim are essentially a 
repetition of the previous assertions that were before the 
Board in August 1996, and are cumulative and not new.  See 
Paller v. Principi, 3 Vet. App. 535, 538 (1992) 
(distinguishing corroborative evidence from cumulative 
evidence).  Moreover, his lay statements concerning diagnosis 
and causation are not competent.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

Thus, new and material evidence has not been presented, and 
the claim of service 



connection for enucleation of the right eye, including as 
secondary to exposure to mustard gas, is not reopened.


ORDER

New and material evidence not having been submitted to reopen 
the previously denied claim, service connection for 
enucleation of the right eye, to include as secondary to 
mustard gas exposure, remains denied.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


